Case: 15-30650      Document: 00513584893         Page: 1    Date Filed: 07/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-30650                                   FILED
                                  Summary Calendar                              July 8, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
RICHARD SKINNER,

              Plaintiff - Appellant

v.

SCHLUMBERGER TECHNOLOGY CORPORATION; HERCULES
LIFTBOAT COMPANY, L.L.C.; E P L OIL ; GAS, INCORPORATED;
GREENE’S ENERGY GROUP, L.L.C.; PAUL GUEHO,

              Defendants - Appellees




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:13-CV-3146


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       In this maritime personal injury case, Plaintiff–Appellant Richard
Skinner appeals the district court’s denial of his motion to remand and the
district court’s grants of summary judgment. Because we find no error, we
AFFIRM.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30650         Document: 00513584893         Page: 2    Date Filed: 07/08/2016



                                       No. 15-30650
                                              I.
      Richard Skinner was hired by Coil Tubing Services (“CTS”), a subsidiary
of Schlumberger Technology Corporation (“Schlumberger”), 1 as a Field
Specialist Trainee. In this role, Skinner performed coiled tubing work for a
number of Schlumberger’s clients. Skinner worked onshore at Schlumberger’s
district office in Maurice, Louisiana, on inland waters, and offshore on
platforms and vessels. He worked on a variety of assignments, such as
numerous coiled tubing jobs and a few pumping jobs, but maintained the same
essential duties, focusing on coiled tubing work, throughout his employment.
      EPL Oil & Gas, Inc. (“EPL”), an exploration and production company,
hired Schlumberger to remove a tool stuck in EPL’s well located in the West
Delta 29 Block of the Gulf of Mexico, off the coast of Louisiana. EPL also hired
Hercules Liftboat Company, LLC (“Hercules”) pursuant to a time charter
agreement to provide the lift boat, L/B BULL SHARK. The L/B BULL SHARK
transported Schlumberger’s employees and equipment to the well site and
assisted Schlumberger’s operation with its on-board crane. The L/B BULL
SHARK jacked-up next to the platform, and a gangway plank provided access
between the lift boat and the platform. Skinner claims that during the
derigging operation (i.e., after the main operation was completed and when the
crew was moving equipment back to the L/B BULL SHARK from the platform),
he noticed that a hydraulic hose, which was being lifted by the lift boat’s crane,
became entangled on the gangway. Rather than use his radio to contact the
crane operator, Skinner alleges that he attempted to untangle the hose by
pushing it off the gangway. In the process, he claims to have hurt his neck.
      Skinner sued Schlumberger, EPL, and Hercules in Louisiana state court,
alleging general maritime negligence and violations of the Jones Act.


      1   For simplicity, this opinion refers to CTS as Schlumberger.
                                              2
       Case: 15-30650      Document: 00513584893       Page: 3    Date Filed: 07/08/2016



                                       No. 15-30650
Schlumberger removed the case to federal court based on diversity jurisdiction,
the Outer Continental Shelf Lands Act (“OCSLA”), and federal question
jurisdiction. It argued that Skinner fraudulently pleaded that he was a Jones
Act seaman, thus removal was appropriate. Skinner filed a motion to remand,
which the district court denied. Skinner later amended his complaint and
added Greene’s Energy Group, LLC (“Greene’s Energy”), Christopher Guidroz,
and Paul Gueho as additional defendants. Greene’s Energy was hired by EPL
to provide a “company man” at the platform. Greene’s Energy in turn
contracted with Christopher Guidroz to provide those services. Paul Gueho, an
employee of Hercules, was allegedly operating the lift boat’s crane when
Skinner was injured.
         Schlumberger then moved for summary judgment, which the district
court granted. EPL, Hercules, Paul Gueho, and Greene’s Energy also moved
for, and were granted, summary judgment. 2 Skinner appealed, challenging the
district court’s order denying his motion to remand and the district court’s
grants of summary judgment.
                                             II.
         “The denial of a motion to remand an action removed from state to
federal court is a question of federal subject-matter jurisdiction and statutory
construction subject to de novo review.” Carpenter v. Wichita Falls Indep. Sch.
Dist., 44 F.3d 362, 365 (5th Cir. 1995).
         We also review a grant of summary judgment de novo. Feist v. La., Dep’t
of Justice, Office of the Att’y Gen., 730 F.3d 450, 452 (5th Cir. 2013). Summary
judgment is proper if the moving party can show that “there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a).


2   Chris Guidroz was separately dismissed from the lawsuit on an unopposed motion.
                                             3
    Case: 15-30650     Document: 00513584893      Page: 4   Date Filed: 07/08/2016



                                  No. 15-30650
                                       III.
      Skinner presents ten different issues on appeal. All of these issues boil
down to two essential questions: 1) Did the district court err when it denied
Skinner’s motion to remand? 2) Did the district court err when it granted
summary judgment in favor of all the defendants? We address these questions
in turn.
   A. Motion to Remand
      Skinner argues that the district court’s decision to deny his motion to
remand was error. Skinner maintains that he was a seaman entitled to
damages under the Jones Act. He argues that the removal petition contained
insufficient averments to raise a fraudulent seaman status; that his unsworn
declaration should have been accepted as true, thereby requiring remand; that
the district court applied an improper standard; that more favorable Louisiana
law should have allowed remand; that Skinner’s time spent onshore preparing
for jobs should qualify as time spent as a seaman; that Skinner’s work on a
certain vessel qualified as a new assignment; and that the district court
improperly calculated the amount of time that he spent in service of vessels by
using days as opposed to hours. None of Skinner’s arguments have merit. The
only argument deserving any discussion is Skinner’s contention that he was a
seaman.
      The Supreme Court has established a two-prong test to determine if an
individual worker is a seaman, and therefore entitled to the protections of the
Jones Act. See Chandris, Inc. v. Latsis, 515 U.S. 347, 368 (1995). “First, . . . an
employee’s duties must contribut[e] to the function of the vessel or to the
accomplishment of its mission.” Id. (internal quotation marks omitted).
“Second, . . . a seaman must have a connection to a vessel in navigation (or to
an identifiable group of such vessels) that is substantial in terms of both its
duration and its nature.” Id. The district court found that Skinner did not meet
                                        4
    Case: 15-30650     Document: 00513584893     Page: 5   Date Filed: 07/08/2016



                                  No. 15-30650
the second prong of the test (i.e., he did not have a substantial connection to a
vessel or group of vessels). We agree.
      In determining a worker’s substantial connection to a vessel in
navigation, the Supreme Court has stated that an appropriate rule of thumb
for the ordinary case is that “a worker who spends less than about 30 percent
of his time in the service of a vessel in navigation should not qualify as a
seaman under the Jones Act.” Chandris, 515 U.S. at 371. Skinner’s numerous
arguments that he satisfies this prong fail. Skinner maintained the same job
and essential duties during his employment with Schlumberger, therefore
none of his work assignments qualify as a new assignment under Chandris.
His work on land at Schlumberger’s district office was not in service of a vessel
or fleet of vessels. See Alexander v. Express Energy Servs. Operating, LP, 784
F.3d 1032, 1037 (5th Cir. 2015) (finding that plaintiff’s work on platforms, even
when vessels were near the platforms, did not qualify under Chandris’s
temporal connection prong as actually working on a vessel). And whether
Skinner’s time working aboard vessels is viewed by hours worked or days
worked, he did not spend 30% of his time in service of a single vessel or fleet of
vessels. See Overall Work Summary, ROA.247-51, and Hourly Work Summary,
ROA.1225-29. Accordingly, Skinner was a not a seaman, and the district court
did not err in denying his motion to remand.
   B. Summary Judgment
      As noted above, the district court found that Skinner failed to prove that
he was entitled to seaman status under the Jones Act. Thus, it granted
Schlumberger’s motion for summary judgment. Because we agree with the
district court’s analysis that Skinner has not met Chandris’s second prong, he
has not established seaman status. Thus, he cannot maintain a cause of action
under the Jones Act. See Alexander 784 F.3d at 1033 (“To maintain a cause of


                                         5
    Case: 15-30650    Document: 00513584893     Page: 6   Date Filed: 07/08/2016



                                 No. 15-30650
action under the Jones Act, the plaintiff must be a seaman. Land-based
workers are not seamen.”).
      Skinner next argues that the district court erred by granting summary
judgment in favor of EPL and Greene’s Energy. He claims that EPL and
Greene’s Energy were negligent because they knew that Schlumberger would
work its employees excessive hours, and it was this unsafe work condition that
led to his injury. We find Skinner’s argument unpersuasive.
      “To establish maritime negligence, a plaintiff must demonstrate that
there was a duty owed by the defendant to the plaintiff, breach of that duty,
injury sustained by [the] plaintiff, and a causal connection between the
defendant’s conduct and the plaintiff’s injury.” Canal Barge Co. v. Torco Oil
Co., 220 F.3d 370, 376 (5th Cir. 2000) (alternation in original) (internal
quotation marks omitted). Skinner’s claim fails because he does not show that
EPL and Greene’s Energy owed him a duty and that they breached that duty.
“This Court has consistently held that a principal who hires independent
contractors over which he exercises no operational control has no duty to
discover and remedy hazards created by its independent contractors.” Wilkins
v. P.M.B. Sys. Eng’g, Inc., 741 F.2d 795, 800 (5th Cir. 1984). An exception to
this general rule occurs “where the principal [], despite the independent
contractor arrangement, actually retained some degree of control over the
manner or methods by which the contractor [] does his work.” Id.
      EPL hired Schlumberger as an independent contractor to perform the
tool fishing operation. Their master service contract specified that:
“[Schlumberger] shall perform its obligations for [EPL] as an independent
contractor. [EPL] shall have no direction or control of the Work to be performed
by [Schlumberger] or its employees, . . . .” EPL hired Greene’s Energy to
provide a company man for the project. Greene’s Energy in turn contracted


                                       6
    Case: 15-30650    Document: 00513584893     Page: 7   Date Filed: 07/08/2016



                                 No. 15-30650
with Guidroz to perform the work. Guidroz testified that he left the direction
of the coiled tubing job up to Schlumberger’s and Hercules’s supervisors.
      Skinner has failed to create a genuine dispute of material fact that the
exception to the general rule applies here (i.e., that EPL or Greene’s Energy
had operational control over Schlumberger’s acts). Skinner has provided no
evidence that EPL or Greene’s Energy gave specific directives to Schlumberger
as to how long their employees should work or how to perform any part of their
jobs. And the presence of a company man alone is insufficient to put the
principal in operational control. See Fruge v. Parker Drilling Co., 337 F.3d 558,
564 (5th Cir. 2003). Thus, Skinner has failed to show that EPL or Greene’s
Energy owed him a duty.
      Even if Skinner could show that EPL and Greene’s Energy owed him a
duty, he has failed to create a genuine dispute of material fact that EPL or
Greene’s Energy breached that duty when Skinner unilaterally decided to
move the entangled hose without calling for an all-stop on the radio.
Accordingly, summary judgment in favor of EPL and Greene’s Energy was
appropriate.
      The district court also found that Skinner’s negligence claims against
Hercules and Gueho failed to establish a breach of duty, thus it granted
summary judgment in Hercules’s and Gueho’s favor. We agree that any duty
Hercules and Gueho may have owed to Skinner did not encompass the risk
that Skinner would injure himself by performing an admittedly unsafe action
that he voluntarily undertook without any direction to do so from Hercules or
Gueho. Thus, summary judgment was appropriate.
                                      IV.
      For the foregoing reasons, we AFFIRM the decision of the district court.




                                       7